Title: Virginia General Court: Certificates of Escheated Property, 7 December 1780
From: Virginia General Court
To: 


I do hereby certify that the Inquisitions taken in the County of Lunenburg against John Patterson, Andrew Johnston, John Graham, and Messrs. Cunningham & Company have been in the  Office of the Clerk of the General Court one Month without a Claim being made to any of the Estate[s] contained in the said Inquisitions. Given under my Hand this seventh Day of December 1780.

Adam Craig. Dep. Clk. G.C.

